Title: From Thomas Jefferson to George Hay, 20 May 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Washington May 20. 07.
                        
                        Dr. Bollman, on his arrival here in custody in Jan. voluntarily offered to make communications to me, which
                            he accordingly did, mr Madison also being present. I previously & subsequently assured him (without however his having
                            requested it) that they should never be used against himself. mr Madison the same evening committed to writing, by
                            memory, what he had said, & I moreover asked of Bollman to do it himself, which he did & I now inclose it to you. the
                            object is, as he is to be a witness, that you may know how to examine him & draw every thing from him. I wish the paper
                            to be seen & known only to yourself and the gentlemen who aid you, & to be returned to me. if he should prevaricate, I
                            should be willing you should go so far as to ask him whether he did not say so & so to mr Madison & myself? in order
                            to let him see that his prevarications will be marked. mr Madison will forward you a pardon for him, which we mean should
                            be delivered previously. it is suspected by some he does not intend to appear. if he does not I hope you will take
                            effectual measures to have him immediately taken into custody. some other blank pardons are sent on, to be filled up at
                            your discretion if you should find a defect of evidence, & believe that this would supply it, avoiding to give them to
                            the gross offenders unless it be visible that the principal will otherwise escape. I send you an affidavit of importance
                            recieved last night. if Genl. Wilkinson gets on in time I expect he will bring Dunbaugh on with him. at any rate it may be
                            a ground for an arrest & commitment for treason. Accept my friendly salutations & assurances of great esteem
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    